407 So. 2d 1189 (1981)
Sherry PENALBER,
v.
Kirby BLOUNT, Livingston Parish Police Jury and the Town of Livingston.
No. 81-C-2860.
Supreme Court of Louisiana.
December 4, 1981.
Denied.
DENNIS, J., concurs in the denial of the writ, 405 So. 2d 1378 (La.App.). The only issue raised by this application is whether a writ of mandamus may be used to force a political subdivision to honor a compromise of a judgment. In the absence of a valid compromise agreement, we are not called upon to exercise our supervisory jurisdiction with respect to other possible errors.
LEMMON, J., concurs in the denial, based on the sole assignment of error. However, this action should not be taken as approving the appellate court's implicit holding that a judgment creditor cannot petition the court to compel a political subdivision to take action on the appropriation of funds for payment of the judgment. The hackneyed expression that mandamus doesn't lie to compel performance of a ministerial duty does not address the visceral problem.
CALOGERO, J., concurs. The only assignment is without merit.